61 F.3d 900
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eddie L. HALL, Plaintiff-Appellant,v.Patricia SATTERFIELD;  Health Services of South CarolinaDepartment of Corrections, Defendants-Appellees.
No. 95-6567.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 31, 1995.Decided:  July 26, 1995.

Eddie L. Hall, Appellant Pro Se.  Larry Cleveland Batson, Robert Eric Petersen, Barbara Murcier Bowens, South Carolina Department of Corrections, Columbia, SC, for Appellees.
Before MURNAGHAN, WILKINSON, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.*  Hall v. Satterfield, No. CA-92-2062-3-22BD (D.S.C. Mar. 30, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 We also deny Appellant's motion for injunctive relief because he must present such a claim to the district court in the first instance.  See Fed.  R.App. P. 8(a)